EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 21, 2011, by
and among CCA Industries, Inc. (the “Company”), which has its principal place of
business at 200 Murray Hill Parkway, East Rutherford, NJ 07073, and Dunnan D.
Edell (the “Executive”).

 

WHEREAS, the Company wishes to continue to employ the Executive as its President
and Chief Executive Officer, and the Executive wishes to accept such
continuation of employment, on the terms set forth below, effective as of the
date of this Agreement (the “Effective Date”);

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.             Term.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
the Effective Date and continuing through December 31, 2013, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5, with
such employment to continue for successive one-year periods in accordance with
the terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party of non-renewal in writing prior to three months
before the expiration of the initial term and each annual renewal, as
applicable.  (The period during which the Executive is employed hereunder being
hereinafter referred to as the “Term”).

 

2.             Duties.  During the Term, the Executive shall be employed by the
Company as its President and Chief Executive Officer, reporting directly to the
Company’s board of directors (the “Board”).  The Executive shall faithfully
perform for the Company the duties of said offices and shall perform such other
duties of an executive, managerial or administrative nature as shall be
reasonably specified and designated from time to time by the Board.  During the
Term, the Executive shall devote his full time and attention to the business and
affairs of the Company and shall not become employed by any other company or
business enterprise.

 

3.             Compensation.

 

3.1           Base Salary.  The Company shall pay the Executive during the Term
a salary at a minimum rate of $350,000 per annum for the period beginning on the
Effective Date through December 31, 2011 (the “Base Salary”), in accordance with
the customary payroll practices of the Company applicable to senior executives. 
For each year thereafter, the Compensation Committee of the Board shall review
the Executive’s Base Salary and may provide for such increases therein as it
may, in its discretion, deem appropriate.  (Any such increased salary shall
constitute the “Base Salary” as of the effective time of the increase.)

 

3.2           Performance Bonus.  During the Term, in addition to the Base
Salary, for each fiscal year of the Company ending during the Term, the
Executive shall have the opportunity to receive an annual bonus in an amount and
on such terms to be determined by the Compensation Committee of the Board
(“Performance Bonus”).  The Compensation Committee of the Board shall further
have the discretion to grant to the Executive annual bonuses in such

 

--------------------------------------------------------------------------------


 

amounts and on such terms as it shall determine in its sole discretion.  Nothing
contained in the foregoing shall limit the Executive’s eligibility to receive
any other bonus under any other bonus plan, stock option or other equity-based
plan or award, or other policy or program of the Company.

 

3.3           Long-term Incentive Compensation.  The Executive shall be entitled
to participate in any long-term compensation plan of the Company in which he is
eligible to participate, and may, without limitation, be granted in accordance
with any such plan options to purchase shares of the Company’s common stock (the
“Common Stock”), shares of restricted stock, other equity awards and long-term
cash awards in the discretion of the Compensation Committee of the Board.

 

3.4           Benefits-In General.  The Executive shall be permitted during the
Term to participate in any group life, hospitalization or disability insurance
plans, health programs, retirement plans, fringe benefit programs and other
benefits that may be available to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.  In addition, Executive shall receive an
automobile allowance of $1,000 per month for a lease payment.

 

3.5           Vacation.  The Executive shall be entitled to vacation of no less
than 20 business days per year, to be credited in accordance with ordinary
Company policies, as well as five additional personal days in accordance with
Company policy.

 

3.6           Expenses-In General.  The Company shall pay or reimburse the
Executive for all ordinary and reasonable out-of-pocket expenses actually
incurred (and, in the case of reimbursement, paid) by the Executive during the
Term in the performance of the Executive’s services under this Agreement, in
accordance with the Company’s policies regarding such reimbursements and paid in
a reasonable time period.  Executive shall also have a Company paid American
Express and Platinum card for business purposes.

 

4.             Termination upon Death or Disability.  If the Executive dies
during the Term, the Term shall terminate as of the date of death, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this
Section 4.  If the Executive is unable to perform substantially and continuously
the duties assigned to him due to a disability as defined for purposes of the
Company’s long-term disability plan then in effect, or, if no such plan is in
effect, by virtue of ill health or other disability for more than 180
consecutive days or 270 non-consecutive days out of any consecutive 12-month
period, the Company shall have the right, to the extent permitted by law, to
terminate the employment of the Executive upon notice in writing to the
Executive.  Upon termination of employment due to death or disability, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Base Salary and other
benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination); (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive a single-sum payment equal to his Base Salary; (iii) without duplication
of any amounts due under clauses (i) and (ii), the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall receive
a

 

2

--------------------------------------------------------------------------------


 

single-sum payment equal to the value of the highest bonus earned by the
Executive in the one-year period preceding the date of termination, multiplied
by a fraction (x) the numerator of which is the number of days in the fiscal
year preceding the termination and (y) the denominator of which is 365;
(iv) health insurance benefits shall continue for the Executive (and/or his
covered dependents, if applicable) for a period of six months; thereafter,
Executive or his dependents shall be permitted to elect COBRA continuation
coverage consistent with the applicable law; (v) all outstanding unvested
equity-based awards held by the Executive shall fully vest and become
immediately exercisable, as applicable, subject to the terms of such awards;
(vi) the treatment of any performance-based long-term incentives shall be
determined in the reasonable and good faith discretion of the Compensation
Committee of the Board; and (vii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company’s plans and arrangements in
accordance with their terms).  Unless the payment is required to be delayed
pursuant to Section 7.13(b) below, the cash amounts payable pursuant to clauses
(i), (ii) and (iii) above shall be paid to the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) within 60
days following the date of his termination of employment on account of death or
disability.

 

5.             Certain Terminations of Employment; Certain Benefits.

 

5.1           Termination by the Company for Cause; Termination by the Executive
without Good Reason.

 

(a)           For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

(i)            commission of, and indictment for or formal admission to a
felony, or any crime of moral turpitude, dishonesty, breach of trust or
unethical business conduct, or any crime involving the Company;

 

(ii)           engagement in fraud, misappropriation or embezzlement;

 

(iii)          material failure or neglect by the Executive to perform the
duties of his positions with the Company;

 

(iv)          continued failure to materially adhere to the reasonable
directions of the Board or the Company’s written policies and practices; or

 

(v)           material breach of any of the provisions of Section 6;

 

provided, that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time not more than
30 days following the occurrence of any of the events described in clause
(ii) through (iv) above (or, if later, the Company’s knowledge thereof).  No
termination for Cause under clauses (ii) through (iv) shall be effective unless
the Board makes a determination that Cause exists after notice to the Executive,
and the Executive has been provided with an opportunity (with counsel of his
choice) to contest the determination at a meeting of the Board.  In the event
that it is determined that the

 

3

--------------------------------------------------------------------------------


 

termination for cause was improper, the Executive shall be reinstated
immediately and Company shall pay or provide to Executive all compensation and
benefits which would have been paid or provided during the period of such
termination and reimbursement for all attorney’s fees incurred for the purpose
of contesting such termination.

 

(b)           The Company may terminate this Agreement and the Executive’s
employment hereunder for Cause, and the Executive may terminate his employment
on at least 30 days’ written notice given to the Company.  If the Company
terminates the Executive for Cause, or the Executive terminates his employment
and the termination by the Executive is not for Good Reason in accordance with
Section 5.2, (i) the Executive shall receive Base Salary and other benefits
(including any bonus for a fiscal year completed before termination and awarded
but not yet paid) earned and accrued under this Agreement prior to the
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the termination of employment); and (ii) the Executive shall
have no further rights to any other compensation or benefits under this
Agreement on or after the termination of employment.  Unless the payment is
required to be delayed pursuant to Section 7.13(b) below, the cash amounts
payable to the Executive under this Section 5.1(b) shall be paid to the
Executive in a single-sum payment within 30 days following the date of his
termination of employment with the Company pursuant to this Section 5.1(b).

 

5.2           Termination by the Company without Cause; Termination by the
Executive for Good Reason.

 

(a)           For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by the Executive,

 

(i)            the material reduction of the Executive’s title, authority,
duties and responsibilities or the assignment to the Executive of duties
materially inconsistent with the Executive’s position or positions with the
Company;

 

(ii)           a material reduction in Base Salary of the Executive;

 

(iii)          the Company’s material breach of this Agreement; or

 

(iv)          Executive is required to relocate his office more than 30 miles
away from the Company’s offices located in East Rutherford, New Jersey.

 

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

 

(b)           The Company may terminate the Executive’s employment and the
Executive may terminate the Executive’s employment with the Company at any time
for any

 

4

--------------------------------------------------------------------------------


 

reason or no reason.  If the Company terminates the Executive’s employment
(and/or the termination is not covered by Section 4 or 5.1), the Executive
terminates his employment for Good Reason or the Company does not renew this
Agreement as described in Section 1:

 

(i)            the Executive shall receive a single-sum payment equal to accrued
but unpaid Base Salary and other benefits (including any bonus for a calendar
year completed before termination) earned and accrued under this Agreement prior
to the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);

 

(ii)           the Executive shall receive a single-sum payment of an amount
equal to 3.0 times (a) the average of the Base Salary amounts paid to Executive
over the three calendar years prior to the date of Termination, (b) if less than
three years have elapsed between the date of this Agreement and the date of
termination, the highest Base Salary paid to Executive in any calendar year
prior to the date of Termination, or (c) if less than 12 months have elapsed
from the date of this Agreement to the date of termination, the highest Base
Salary received in any month times 12; and

 

(iii)          all outstanding unvested equity-based awards (including without
limitation stock options and restricted stock) held by the Executive shall be
treated in the manner determined in the reasonable and good faith discretion of
the Compensation Committee of the Board.

 

Unless the payment is required to be delayed pursuant to Section 7.13(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) shall be
paid to the Executive within 30 days following the date of his termination of
employment with the Company pursuant to this Section 5.2(b).

 

5.3           Change of Control.  After a “Change of Control” (as defined
below), there will be a transition period (the “Transition Period”) which will
begin on date of the Change of Control and end on the first anniversary of such
Change of Control.  If the Executive terminates his employment with the Company
within the one year period following the Transition Period, such termination
shall be deemed a termination by the Executive for Good Reason covered by
Section 5.2.  Without duplication of the foregoing, if the Company terminates
the Executive’s employment (and/or the termination is not covered by Section 4
or 5.1), the Executive terminates his employment for Good Reason or the Company
does not renew this Agreement as described in Section 1 during the Transition
Period, or the Executive is deemed to have terminated his employment for Good
Reason within the one-year period following the Transition Period pursuant to
the immediately preceding sentence, all outstanding unvested equity-based awards
shall fully vest and shall become immediately exercisable, as applicable.  For
purposes of this Agreement, “Change of Control” shall mean the occurrence of any
of the following:

 

(i)            any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Executive is a member) is or
becomes the “beneficial owner” (as defined in Rule

 

5

--------------------------------------------------------------------------------


 

13(d)(3) under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Common Stock
of the Company (in either such case other than as a result of an acquisition of
securities directly from the Company); provided, however, that, in no event
shall a Change of Control be deemed to have occurred upon a public offering of
the Common Stock registered under the Securities Act of 1933, as amended; or

 

(ii)           any consolidation or merger of the Company where the stockholders
of the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the entity issuing cash or securities in the consolidation or
merger (or of its ultimate parent entity, if any) (excluding from shares
beneficially owned by stockholders of the Company for such computation all
shares of Common Stock beneficially owned by any person that is the beneficial
owner of 5.0% or more of the outstanding shares of any constituent in such
consolidation or merger other than the Company);

 

(iii)          there shall occur (A) any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company,
as applicable, immediately prior to such sale or (B) the approval by
stockholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, as applicable;

 

(iv)          the members of  the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director; or

 

(v)           the holders of the Company’s Class A common stock do not have the
right to elect a majority of the Board.

 

5.4           Parachutes.  If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement, or any other plan, arrangement or
agreement with the Company (collectively, the “Payments”) would be deemed to
constitute a Parachute Payment (as defined below), alone or when added to any
other amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would (in the
absence of this Section 5.4) result in the imposition on the Executive of an
excise tax (the “Excise Tax”) under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the Payments shall be reduced (but not below
zero) to the Reduced Amount (as

 

6

--------------------------------------------------------------------------------


 

defined below), if reducing the Payments will provide the Executive with a
greater net after-tax amount than would be the case if no reduction was made. 
Any such reduction shall be made by first reducing severance benefits (if any)
and other payments that are payable in cash and then by reducing non-cash
payments.  The “Reduced Amount” shall be an amount expressed in “present value”
(determined in accordance with Section 280G(d)(4) of the Code) which maximizes
the aggregate present value of Payments without causing any Payment under this
Agreement to be subject to the Excise Tax.  The fact that the Executive’s right
to payments or benefits may be reduced by reason of the limitations contained in
this Section 5.4, shall not of itself limit or otherwise affect any other rights
of the Executive other than pursuant to this Agreement.  “Parachute Payment”
shall mean a “parachute payment” as defined in Section 280G of the Code.  The
calculation under this Section 5.4 shall be as determined by the Company’s
independent registered public accounting firm in effect immediately prior to the
occurrence of the Change of Control (the “Accounting Firm”).

 

Unless the payment is required to be delayed pursuant to Section 7.13(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within five days of receipt of the
Accounting Firm’s determination, which such determination shall be made to the
Company within 30 days of any event requiring payment to the Executive
hereunder.

 

5.5           Execution of Release.  The Executive acknowledges that, if
required by the Company prior to making the severance payments and benefits set
forth in Section 5.2(b) (other than accrued but unpaid Base Salary and other
benefits), all such severance payments and benefits are subject to his execution
of a general release from liability of the Company and its officers (including
his successor), directors and employees, and such release becoming irrevocable
by its terms.  If Executive fails to execute such release, or such release does
not become irrevocable, all such payments and benefits set forth in
Section 5(b) shall be forfeited.

 

6.             Covenants of the Executive.

 

6.1           Confidentiality.  The Executive acknowledges that (i) the primary
businesses of the Company are its health and beauty aids business (the
“Business”); (ii) the Company is one of the limited number of persons who have
such a business; (iii) the Company’s Business is, in part, national and
international in scope; (iv) the Executive’s work for the Company has given and
will continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6.  Accordingly, the
Executive covenants and agrees during and after the period of the Executive’s
employment with the Company and its affiliates, the Executive (x) shall keep
secret and retain in strictest confidence all confidential matters relating to
the Company’s Business and the business of any of its affiliates and to the
Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and (y) shall not disclose such
Confidential Company Information to anyone outside of the Company except with
the Company’s express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of the

 

7

--------------------------------------------------------------------------------


 

Executive or is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement.

 

6.2           Noncompetition; Nonsolicitation.

 

(a)           For a period of six months following the end of the Term (the
“Non-Compete Period”), Executive shall not, directly or indirectly, engage or
participate in, or become employed by, or affiliated with, or render advisory or
any other services to, any person or business entity or organization, of
whatever form, that competes with the Company.  Executive specifically
acknowledges that the temporal limitations hereof, in view of the nature of the
Company’s Businesses, are reasonable and necessary to protect the Company’s
legitimate business interests.  During such Non-Competition Period, the
Executive shall be paid an amount equal to (i) his Base Pay for a period of six
months and (ii) an amount equal to the pro rata share of any bonus attributable
to portion of calendar year completed prior to termination.

 

(b)           During the Term and the Non-Compete Period, the Executive hereby
agrees that he will not, either directly or through others, hire or attempt to
hire, any current or former employee of the Company, or solicit or attempt to
solicit any current or former employee, consultant or independent contractor of
the Company to change or terminate his, her or its relationship with the Company
or otherwise to become an employee for or of any other person or business
entity, unless more than 12 months shall have elapsed between the last day of
such person’s employment or service with the Company and the first date of such
solicitation or hiring or attempt to solicit or hire.

 

6.3           Rights and Remedies upon Breach.  The Executive acknowledges and
agrees that any breach by him of any of the provisions of Sections 6.1 and 6.2
(the “Restrictive Covenants”) would result in irreparable injury and damage for
which money damages would not provide an adequate remedy.  Therefore, if the
Executive breaches, or threatens to commit a breach of, any of the provisions of
Sections 6.1 or 6.2, the Company and its affiliates, in addition to, and not in
lieu of, any other rights and remedies available to the Company and its
affiliates under law or in equity (including, without limitation, the recovery
of damages), shall have the right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

 

7.             Other Provisions.

 

7.1           Severability.  The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects.  If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

 

8

--------------------------------------------------------------------------------


 

7.2           Enforceability; Jurisdiction; Arbitration.  Any controversy or
claim arising out of or relating to this Agreement or the breach of this
Agreement (other than a controversy or claim arising under Section 6, to the
extent necessary for the Company (or its affiliates, where applicable) to avail
itself of the rights and remedies referred to in Section 6.3) that is not
resolved by the Executive and the Company (or its affiliates, where applicable)
shall be submitted to arbitration in Newark, New Jersey in accordance with the
law of the State of New Jersey and the procedures of the American Arbitration
Association.  The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

 

7.3           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

 

(i)            If to the Company, to:

 

CCA Industries, Inc.
200 Murray Hill Parkway
East Rutherford, NJ 07073
Attention: General Counsel

 

(ii)           If to the Executive, to:

 

 

 

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

7.4           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

7.5           Waivers and Amendments.  This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

9

--------------------------------------------------------------------------------


 

7.6           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY.

 

7.7           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns.  No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, subject to Section 5.3, pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

 

7.8           Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

7.9           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

7.10         Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.

 

7.11         Survival.  Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

 

7.12         Existing Agreements.  The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

7.13         Section 409A.

 

(a)           Interpretation.  Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under section 409A of the Code.  Accordingly, all
provisions herein, or incorporated by reference, shall

 

10

--------------------------------------------------------------------------------


 

be construed and interpreted to comply with section 409A.  If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed.  For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment.  In no event
may the Executive, directly or indirectly, designate the calendar year of
payment.

 

(b)           Payment Delay.  Notwithstanding any provision to the contrary in
this Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto).  The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto).  If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s
death.  If any of the cash payments payable pursuant to this Agreement are
delayed due to the requirements of section 409A of the Code, there shall be
added to such payments interest during the deferral period at an annualized rate
of interest equal to 5%.

 

(c)           Reimbursements.  All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a short period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another
benefit.  Any tax gross up payments to be made hereunder shall be made not later
than the end of the Executive’s taxable year next following the Executive’s
taxable year in which the related taxes are remitted to the taxing authority.

 

7.14         Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

[Signatures appear on following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

CCA INDUSTRIES, INC.

 

 

 

 

 

/s/ Ira Berman

 

Name:

Ira Berman

 

Title:

Director

 

 

Chairman, Board of Directors

 

 

 

 

 

/s/ Robert Lage

 

Name:

Robert Lage

 

Title:

Director

 

 

Chairman, Compensation Committee

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Dunnan D. Edell

 

Dunnan D. Edell

 

 

[Signature Page to Dunnan D. Edell Employment Agreement]

 

--------------------------------------------------------------------------------